DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 3/15/2021. Claim 5 is cancelled.  Claims 1, 2, 7, 14 and 15 are amended.  Claims 1-4 and 6-18 are pending and examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu 2014/0184092 in view of Seah “Synthesis of aligned carbon 
Regarding claim 1, Liu teaches at least one field emission cathode unit (100), each field emission cathode unit of the at least one field emission cathode unit comprising: a first substrate (102); a cathode emitter (Fig. 1b CNT emitter), and comprising a second substrate (104 and the glass layer [0028] The electron emission layer 106 can be comprised of a number of carbon nanotubes and a glass layer. The carbon nanotubes are electrically connected to the cathode electrode 104. The glass layer fixes the carbon nanotubes on the cathode electrode 104)) and a carbon nanotube array (the carbon nanotubes of 106 see [0028] The electron emission layer 106 can include a number of electron emitters such as carbon nanotubes), wherein the carbon nanotube array comprises a plurality of carbon nanotubes (see Fig. 1 and [0028] cited supra), and wherein the carbon nanotube array is electrically connected with the second substrate ([0018] The electron emission layer 106 is located on a surface of the cathode electrode 104 and electrically connected to the cathode electrode 104); a mesh grid (110 see [0024] The first gate electrode 110 can be a grid electrode … A part of the gate electrode 110 opposite to the electron emission layer 106 can be a grid electrode.) comprising a plurality of gate holes (the holes in the grid 110 through which electrons pass) wherein the mesh grid is insulated from the cathode emitter (see Fig. 1, the mesh grid is insulated from the cathode emitter by 108 see also [0018] The first dielectric layer 108 is located on a surface of the cathode electrode 104. The first dielectric layer 108 
Liu as discussed above does not teach wherein the plurality of carbon nanotubes of the carbon nanotube array, a majority of the plurality of carbon nanotubes are parallel to each other and perpendicular to the second substrate, and a few randomly arranged carbon nanotubes are existed in the super-aligned carbon nanotube array, and the few randomly arranged carbon nanotubes do not affect an overall orientation of the plurality of carbon nanotubes
Seah teaches wherein the plurality of carbon nanotubes of the carbon nanotube array, a majority of the plurality of carbon nanotubes are parallel to each other (Page 4614 Fig. 1 and paragraph 2 “Vertically aligned CNTs (Fig. 1) are quasi-dimensional carbon cylinders that align perpendicular to a substrate. Vertically aligned with high aspect ratios and uniform tube length made it easy spinning into macroscopic fibres. The arrays of ACNT arrays are typically grown from a catalyst that is pinned to a substrate, which produces long, high-purity nanotubes with sidewalls that are free of catalysts. Because of these properties, arrays of ACNT are widely used in nanoelectronics or in composite materials as reinforcing agents. Large arrays of ACNTs with a high degree of uniformity in terms of tip radius and height provide excellent field emission properties. Furthermore, vertically aligned CNTs also exhibit a high capability to produce high current densities under low operating voltages.), and a few randomly arranged carbon nanotubes are existed in the super-aligned carbon nanotube array, and the few randomly arranged carbon nanotubes do not affect an overall orientation of the plurality of carbon nanotubes (see Fig. 1) and the plurality of carbon nanotubes of the carbon nanotube array are perpendicular to the second substrate (the parallel aligned carbon nanotubes would be perpendicular to the second substrate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with Seah so as to provide the carbon nanotubes of the array of carbon nanotubes in the form of the Vertically aligned CNT as taught by Seah since Seah teaches “Large arrays of ACNTs with a high degree of uniformity in terms of tip radius and height provide excellent field emission properties. Furthermore, vertically aligned CNTs also exhibit a high capability to produce high current densities under low operating voltages”.
Liu in view of Seah does not teach a field emission module comprising the field emission cathode unit and a bottom plate, wherein the field emission cathode unit is located on the bottom plate, the field emission module further comprising a shielding layer comprising a through-hole wherein the shielding layer is electrically insulated from the mesh grid.
Ohkawa teaches a field emission module (the FEC module shown in Fig. 2 a and b) comprising a field emission cathode unit (the FEC shown in Fig. 1 a and b analogous to the field emission cathode unit of Liu) and a bottom plate (the surface of the triangular 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah with Ohkawa to facilitate mounting the field emission cathode unit at taught by Liu for use on a spacecraft (see Fig. 3).
Liu in view of Seah and Ohkawa as discussed above does not teach wherein the cathode emitter is located in a shell, wherein the shell located on the substrate and comprises an opening.
Liu607 teaches locating a cathode emitter (140, analogous to 106 of Liu) within a shell (130), wherein the shell located on a substrate (110 analogous to first substrate 102 of Liu) and comprises an opening (132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah and Ohkawa further with Liu607 so as to provide the carbon nanotube array of Liu within the shell taught by Liu607 to reduce process cost and provide improved heat dissipation ([0020] The metal plate 130 has many advantages. For example, the metal is easy to process and form an opening, and has good heat conductivity, thus the metal plate 130 in the field emission cathode device 100 can effectively reduce the process cost. The metal plate 130 can also improve the heat dissipation of the electron emitter 140 in application). Modification of Liu in view of Seah with Ohkawa and further with Liu607 would result in the opening, the plurality of gate holes, and the through-hole being in communication with each other.
Liu in view Seah, Ohkawa and Liu607 does not teach the carbon nanotube array as graphitized.
Gao teaches graphitizing carbon nanotube field emitter arrays (p. 5604 “First, graphitized CNTs can survive a much larger emission current, coming out with little damage and hence having a good electron-emitting stability. Second, according to the models proposed by Xu et al.17 and Gei et al.,18 graphite provides the conducting channels that transport electrons from the substrate to the emitting sites. Therefore the extent of the CNT graphitization has a direct impact on its field emission properties).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah, Ohkawa and Liu607 with Gao’s teachings so as to graphitize the carbon nanotube emitter arrays so 
The invention claimed in the body is capable of functioning as a neutralizer. In particular, a neutralizer is a structure that emits electrons, which is an inherent capability of the field emission cathode unit recited in claim 1. As such, the body fully and intrinsically sets forth all of the limitations of a field emission neutralizer. As such, the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. In particular, no additional structure is required by the term “neutralizer”. As such, the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165.
Regarding claim 4, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Per the rejection of claim 1 supra, Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above teaches wherein the cathode emitter comprises a plurality of graphitized carbon nanotube arrays, and the plurality of graphitized carbon nanotube arrays are spaced apart and fixed on the substrate body. (see Fig. 1 of Lu607, providing the graphitized carbon nanotube array of  Liu in view of Seah, Ohkawa, Liu607, and Gao within the shell taught by Liu607 supra would result in a plurality of graphitized carbon nanotube arrays being spaced apart and fixed on the substrate body).
Regarding claim 6
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above is silent as to whether the graphitized carbon nanotube array is free of impurities.
Gao teaches preparing the graphitized carbon nanotube array so as to be free of impurities (pg. 5602 “We used open-ended anodized aluminum oxide (AAO) as both the template and catalyst to grow carbon nanotube (CNT) arrays. Then the ion-milling technique was employed to sputter off amorphous carbon at both sides of the AAO template. The sputtered AAO template was etched in acid for a while so that both ends of the CNTs were exposed.) In particular, the acid etching would remove the AAO from the CNT’s leaving only a thin layer used as a support/subtrate for the CNT array (see the caption under Fig. 1 pg. 5603 “side view of the CNT array after the AAO template was heavily etched in HF, only a very thin layer of AAO was left to support the CNT array”) thus leaving the body of the CNT free from impurities.
Regarding claim 7, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above is silent as to whether 50% to 80% of the plurality of carbon nanotubes of the graphitized carbon nanotube array are graphitized, wherein 50% to 80% is a quantity percentage of the plurality of carbon nanotubes”.
Gao teaches the percentage of graphitization impacts the field emission properties of graphitized carbon nanotubes (p. 5604 “First, graphitized CNTs can survive a much larger emission current, coming out with little damage and hence having a good electron-emitting stability. Second, according to the models proposed by Xu et al.17 and Gei et al.,18 graphite provides the conducting channels that transport 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified graphitized carbon nanotube array of  Liu in view of Seah, Ohkawa, Liu607, and Gao with the recited graphitization percentage since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine experimentation (see MPEP 4144.05 B In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation) and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 4144.05 A.
Regarding claim 8, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above also teaches wherein the graphitized carbon nanotube array is a three-dimensional ordered graphite 
Regarding claim 10, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above also teaches wherein a material of the shell is electrically conductive (the shell as taught by Gao at [0020] cited supra is metal which is electrically conductive)
Liu further teaches the field emission neutralizer further comprises a first insulating layer (108), and the first insulating layer is located between the shell and the mesh grid (see Fig 1, the first insulating layer would be between the emitter and cathode electrode of  Liu in view of Seah, Ohkawa, Liu607, and Gao (which would include the shell of Liu607) and the mesh 110 of Liu).
Regarding claim 11, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches wherein the first insulating layer is an insulating plate or a plurality of insulators located between the shell and the mesh grid (the first insulating layer can be a plate having a first opening therethrough [0029] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need. In one embodiment, the first dielectric layer 108 and the second dielectric layer 112 are a ring-shaped SU-8 photosensitive emulsion with a thickness of about 100 micrometers. In one embodiment, the first opening 1080 and the second opening 1120 are substantially coaxial and have approximately the same diameter.  or a plurality of insulator [0023] “The first dielectric layer 108 can be a plurality of strip-shaped structures spaced from each other”.  See also [0022] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need.).  Liu further teaches the first insulating layer as located between the shell and the mesh grid (see Fig. 1).
Regarding claim 12, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches wherein the first insulating layer is an insulating plate (the first insulating layer can be a plate having a first opening therethrough [0029] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need. In one embodiment, the first dielectric layer 108 and the second dielectric layer 112 are a ring-shaped SU-8 photosensitive emulsion with a thickness of about 100 micrometers. In one embodiment, the first opening 1080 and the second opening 1120 are substantially coaxial and have approximately the same diameter.   See also [0022] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need.), the insulating plate comprises a second through-hole (1080), and the second through hole and the opening on the shell communicate with each other (see Fig. 1, the shell is part of the cathode emitter, which per Fig. 1 of Liu is upstream of the through hole 1080).
Regarding claim 13, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches a second insulating layer (112) 
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above also teaches the second insulating layer as located between the mesh grid and the shielding layer 
Regarding claim 14, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches wherein the second insulating layer is the insulating plate or the plurality of insulators (the first insulating layer can be a plate having a first opening therethrough [0029] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need. In one embodiment, the first dielectric layer 108 and the second dielectric layer 112 are a ring-shaped SU-8 photosensitive emulsion with a thickness of about 100 micrometers. In one embodiment, the first opening 1080 and the second opening 1120 are substantially coaxial and have approximately the same diameter or a plurality of insulator [0023] The second dielectric layer 112 can be a plurality of strip-shaped structures spaced from each other.) 
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above also teaches the second insulating layer as located between the mesh grid and the shielding layer (see Fig. 1 a,b of Ohkawa, the shielding layer rest on top of the entire cathode emitter, as such, since the second insulating layer is above the mesh, the second insulating layer would be located between the mesh grid and the shielding layer).
Regarding claim 15
Liu further teaches wherein the second insulating layer is the insulating plate (the first insulating layer can be a plate having a first opening therethrough [0029] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need. In one embodiment, the first dielectric layer 108 and the second dielectric layer 112 are a ring-shaped SU-8 photosensitive emulsion with a thickness of about 100 micrometers. In one embodiment, the first opening 1080 and the second opening 1120 are substantially coaxial and have approximately the same diameter or a plurality of insulator [0023] The second dielectric layer 112 can be a plurality of strip-shaped structures spaced from each other.) the insulating plate comprises a third through hole (1120), and the third through hole and the plurality of gate holes on the mesh grid communicate with each other (see Fig. 1 of Liu).
Regarding claim 16, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches the distance between the substrate of the cathode emitter and the mesh is the thickness of layer 108 which is “about 100 micrometers” and that the size and shape of 108 can be chosen “according to need” ([0029] The size and shape of the first dielectric layer 108 and the second dielectric layer 112 can be chosen according to need. In one embodiment, the first dielectric layer 108 and the second dielectric layer 112 are a ring-shaped SU-8 photosensitive emulsion with a thickness of about 100 micrometers. In one embodiment, the first opening 1080 and the second opening 1120 are substantially coaxial and have approximately the same diameter).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Liu in view of Seah, Ohkawa, Liu607, and .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Seah, Ohkawa, Liu607, Gao, and Tai 7,648,406
Regarding claim 2, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
Liu further teaches wherein the second substrate comprises a substrate body (104).
 Liu in view of Seah, Ohkawa, Liu607, and Gao does not teach wherein the cathode substrate comprises an adhesive layer, and the graphitized carbon nanotube array is fixed on a second surface of the substrate body by the adhesive layer.
Tai teaches wherein the second substrate comprises an adhesive layer (conductive paste layer col. 2 ll. 42-62 “According to one aspect of this invention, a providing a first substrate having a surface coated with a conductive paste layer; forming an array of thin film blocks of catalyst on a second substrate; forming each of the thin film blocks into islands of catalyst on the second substrate; forming carbon nanotube bundles on the islands of catalyst on the second substrate, each of the carbon nanotube bundles including a plurality of carbon nanotubes and having a free end portion distal from the second substrate; pressing the second substrate toward the first substrate such that the free end portions of the carbon nanotube bundles insert into the conductive paste layer; solidifying the conductive paste layer so as to fix the free end portions of the carbon nanotube bundles to the first substrate; and removing the second substrate together with the islands of catalyst from the carbon nanotube bundles fixed to the first substrate, thereby forming an open end for each of the carbon nanotubes”), and the graphitized carbon nanotube array is fixed on a second surface of the substrate body by the adhesive layer (per col. 2 ll. 42-62 supra, the free end portions of the carbon nanotube bundles are inserted into the conductive paste layer which is solidified so as to fix the free end portions of the carbon nanotube bundles to the first substrate). The surface recited is a second surface since the first surface is located on the first substrate and the second surface is located on the second substrate.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liu in view of Seah, Ohkawa, Liu607, and Gao with Tai’s teachings on attaching carbon nanotubes to a substrate via conductive adhesives to provide carbon nanotubes with good alignment and good Presently, a vertically aligned CNT array element of a field emission cathode is produced using a template forming method …The template forming method includes providing a substrate having a porous surface, depositing a catalyst layer on the porous surface of the substrate, and placing the substrate with the catalyst layer in a chemical vapor deposition (CVD) furnace with proper controlling of temperature, pressure, and concentration of hydrocarbon gas…Although the carbon nanotubes produced by this method have good alignment, adhesion between the CNTs and the substrate is poor and might result in separation during the field emission operation at high voltage (600 V or more)…To overcome the adhesion problem encountered in the template forming method, a screen-printing method is proposed. A CNT paste consisting of organic bonding agent, resin (e.g., epoxy), carbon nanotubes (CNTs), and silver powder is coated on a substrate using a screen-printing method so as to produce a carbon nanotube field emission cathode having a plurality of electron emitters).
Regarding claim 3, Liu in view of Seah, Ohkawa, Liu607, Gao and Tai teaches the invention as discussed above.
Liu in view of Seah, Ohkawa, Liu607, Gao and Tai as discussed above also teaches wherein the graphitized carbon nanotube array defines a first end (the free end portions of the carbon nanotube bundles per Tia at col. 2 ll. 42-62 cited supra) and a second end opposite to the first end (the end of the carbon nanotube bundles at the catalyst per Tia at col. 2 ll. 42-62 cited supra), the plurality of carbon nanotubes of the graphitized carbon nanotube array extends from the first end to the second end (see Tia at col. 2 ll. 42-62 cited supra), and the first end of the graphitized carbon nanotube array .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Seah, Ohkawa, Liu607, Gao and Lee
Regarding claim 9, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao does not teach the field emission neutralizer of further comprising a carbon deposit layer coated on a surface of the plurality of carbon nanotubes of the graphitized carbon nanotube array.
Lee teaches a carbon deposit layer (graphite coating) coated on a surface of a carbon nanotube emitter array (abstract “The effect of graphite coating on carbon nanotube (CNT) emitter arrays on field emission grown using the resist-assisted patterning (RAP) process was studied. It was found that the electron emission current and the stability of the emission current of graphite-coated CNT emitters were remarkably improved. The enhancement of the electron emission of CNT emitters after graphite coating appears to be due to the effect of graphitization between CNT emitters and the substrate. This graphitization process reduced the field-screening effect, since it unified several grown CNTs as one single emitter and improved adhesion between CNT emitters and the substrate.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah, Ohkawa, Liu607, and Gao with Lee so as to provide a carbon deposit layer coated on the surface .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Seah, Ohkawa, Liu607, Gao and McDonald 2017/0367168
Regarding claim 17, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao as discussed above also teaches wherein the shielding layer is a plate.
 Liu in view of Seah, Ohkawa, Liu607, and Gao does not teach wherein the shielding layer is stainless steel.
McDonald teachings making the frame (cathode tube structure) of a cathode from stainless steel ([0012] The construction of the cathode tube structure 200 … [0015] Other materials that can be used to construct structure 200 include, but are not limited to: … Of the lower temperature materials compatible with lower temperature cathodes, stainless steel … may be preferred due to their combination of good electrical conductivity with relatively low thermal conductivity.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah, Ohkawa, Liu607, and Gao with McDonald’s teachings on cathode frame materials so as to provide the benefits a shielding layer which has of good electrical conductivity with relatively low thermal conductivity.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Seah, Ohkawa, Liu607, Gao and Zheng 2008/0203884
Regarding claim 18, Liu in view of Seah, Ohkawa, Liu607, and Gao teaches the invention as discussed above.
 Liu in view of Seah, Ohkawa, Liu607, and Gao does not teach a conductive layer, wherein the conductive layer is electrically connected with the substrate body.
Zheng teaches a conductive layer (226), wherein the conductive layer is electrically connected (see [0020] infra) with the substrate body (224, substrate body has been construed as the second substrate) ([0020] Referring to FIG. 1, a field emission cathode 22, according to a present embodiment, is shown. The field emission cathode 22 includes a substrate 222, a metal electrode 224, an aluminum transition layer 226, and a carbon nanotube array 228. The metal electrode 224 is disposed directly upon the substrate 222. The aluminum transition layer 226 is disposed upon the metal electrode 224. The carbon nanotube array 228 is formed upon the aluminum transition layer 226 … [0022] … Usefully, the metal electrode 224 is made of molybdenum, which has the merits, at least, of a high melting point and significant corrosion resistance, in particular, against hydrogen fluoride (HF), so as to have better compatibility with the micromaching techniques often used in forming a triode field emission display device).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Seah, Ohkawa, Liu607, and Gao with Zheng’s teachings on second substrate so as to provide the .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been addressed by the inclusion of new reference Seah “Synthesis of aligned carbon nanotubes”.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741